UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2011 Item 1. Report to Stockholders. ANNUAL REPORT Year Ended June 30, 2011 Portfolio 21 Message from Portfolio 21’s founders Dear Friends, Although the news media continue to focus on the upheaval and volatility of the financial markets as the top story, ecological limits to economic growth is the real story of the century. Environmental disasters have been intensifying as economic growth struggles against natural and man-made limits. A drought of historic proportions in China and the general uptrend in global commodity prices are propelling inflation in many parts of the world.Corn prices surpassed the record set during the 2008 food crisis and prices are expected to stay high through 2012 because a wet spring cut the size of this fall’s harvest.A wave of wildfires across Russia ravaged millions of acres of forests and caused worse damage than last year’s devastating fires.Flooding in Australia, combined with cyclones in both Queensland and Western Australia, had a significant impact on the second quarter activity.The list goes on.Damage from natural disasters often goes beyond what is readily visible.Toxic waste is strewn about.Liquid fuels and chemicals contaminate groundwater.Wrecked buildings contain hazardous materials and fires generate smoke containing soot and other pollutants.Catastrophic costs to insurance companies have been enormous.To boot, the world is facing critical supply constraints.Demand for natural resources is escalating with no end in sight.The International Energy Agency has reported that proven oil reserves are in decline to the tune of 6% per year.There are serious clean water shortages in China, India, Africa, and even the U.S.Again, the list goes on.If climate change and resource depletion continue unchecked, the implications for the world economy and corporate profits will be serious. After witnessing the spectacle of our representatives in Washington DC bickering about the national debt and budget deficits, it is hard to imagine them confronting our ecological debt.But failure to acknowledge and deal with ecological limits does not mean they don’t exist.In fact, the longer we deny and delay, the more disruption we should expect.This reality tends to be overlooked in times of high financial stress and economic instability, but it is no less of a risk. As environmental disruption escalates, there will naturally be a shift in public 2 opinion which will drive the politics and policies needed to address the environmental challenges ahead. The question remains as to whether we have the ability to act in time before disruption causes severe damage to our financial system and way of life. The caveat — “Past performance is not indicative of future results” — has never been more relevant than today. At Portfolio 21, we are mitigating ecological risk as we believe it is the single biggest threat to economic growth, corporate profits, and investor portfolios in this century.We do so by investing in companies that are retooling their business models and gaining competitive advantage to address limited natural resources and environmental degradation. Some of these companies will offer the needed solutions to many of our environmental challenges. However, technology may not save the day. We expect difficult times ahead with increased risk and volatility. Our global economy will be forced to accept the reality of resource limitations, and companies that adapt to that reality will likely gain distinct competitive advantage. Portfolio 21’s investment approach considers the riskiness of the global growth economy itself. Even if markets decline as a whole, we believe that certain companies — those that help society adapt to and solve the problems of resource limitations — are strategically positioned for leadership, innovation, and competitive advantage. We believe Portfolio 21’s selection criteria identify companies that have a higher probability of adaptation in the context of ecological limits, making them better investments over the long term. Sincerely, Leslie Christian Carsten Henningsen Co-founder Co-founder 3 Management’s Discussion of Fund Performance for the period ending 6/30/11 Portfolio 21 performance against the MSCI World Equity Index is presented below.Fund returns have trailed the index over the past year, but remain above benchmark over the longer term. Average Annual Gross 1 3 5 10 Since Expense Year Years Years Years Inception Ratio Retail Inception: 9/30/99 26.12% 2.07% 4.15% 5.64% 4.79% 1.50% MSCI World Equity Index 31.19% 1.04% 2.85% 4.52% 3.03% Institutional Inception: 3/30/07 26.49% 2.36% N/A N/A 0.63% 1.20% MSCI World Equity Index 31.19% 1.04% N/A N/A -0.26% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115.The Fund imposes a 2% redemption fee on shares held for less than 60 days.Performance data quoted does not reflect the redemption fee.If reflected, total return would be reduced. Over the past few years there has been an ebb and flow of economic disruption as a result of the overextension of credit to fund growth and speculation.The excesses are still with us as the de-leveraging process takes a long time.The financial crisis originated with the banks, as they tried to wring profits from a malfunctioning financial system.The mess then became a sovereign debt crisis as bank bailouts transferred debt onto the books of governments.This granted financial institutions some relief, while consumers continue to struggle with their debt load.However, the crisis is coming full circle as banks are writing down investments in debt-laden economies.The current global economic model is unsustainable, built on investment that exploits capital and damages the environment. Despite the turmoil, optimistic investors pitched money into riskier investments over the past year.Through rain, sleet, snow, riots, earthquakes, tsunamis, debt crises, record budget deficits, the housing depression, and high unemployment, U.S. markets triumphed.The S&P 500 Index gained nearly 30% over the twelve-month period.Equities rose on news that corporate earnings were better than expected and the conviction that the global economy was on the mend.Sovereign debt concerns plagued the “peripheral” countries in Europe, from Ireland and Greece to Portugal.These countries face the prospect of years of 4 austerity, as credit downgrades constrict these governments’ ability to borrow.Nevertheless, European indices managed to perform, although not nearly as well as their U.S. counterparts.Most other major market indices were strong as well.Japan was the exception, as the tsunami and resulting nuclear meltdown inhibited the world’s third-largest economy.The Nikkei appreciated a paltry 4.62% in local currency terms. Market direction for the remainder of 2011 hinges on corporate earnings results in the second and third quarters and the effects of the conclusion of the Federal Reserve’s second round of “quantitative easing.”U.S. corporations have rebounded from recession and posted near-historic high profits as a result of retooling their operations to cope with lower revenue and an uncertain outlook.But cost cutting only takes you part of the way to maximizing shareholder returns in a cyclical downturn and investors need to see a resumption of corporate investment growth.Earnings momentum appears to be losing steam.While top lines are growing, they are doing so at low single-digit percentage rates and may not fall to the bottom line.The world’s central banks have pumped trillions into the global financial system since the crisis.The U.S. Federal Reserve has unilaterally taken it upon itself to levitate asset prices.Economic growth is slowing before a full recovery has even occurred.What is the Fed to do?Models indicate that low interest rates and quantitative easing will stimulate job growth.Yet monetary policy has proven ineffective in stimulating economic growth.The U.S. central bank pumped almost $700 billion of new funds into the banking system, yet the money supply has only risen by about half that.Moreover, the velocity of money has turned negative on a year-over-year basis and consumer credit is languishing.Federal Reserve Chairman Ben Bernanke said the central bank should maintain record monetary stimulus to boost an uneven and “frustratingly slow” economic recovery.Still, most economists expect growth to strengthen over the second half of 2011. Other conceivable headwinds include high oil prices and unemployment, a depressed housing market, and potential for a global debt crisis.Slowing manufacturing growth from China to Europe is creating a dilemma for central bankers considering higher interest rates to combat inflation.While small spending gains can be expected in the second half of the year, the trend is more likely to vary between lackluster and less than lackluster.We believe Portfolio 21 is positioned to withstand a slow-growth period with a higher than benchmark allocation to companies with defensive characteristics, including low relative valuation metrics and high dividend yield. Fund sector allocation was the biggest return detractor over the past year as cyclical economic sectors performed better than non-cyclical economic sectors.High dividend paying sectors underperformed as investors emphasized earnings growth over yield. The energy sector was the best performing economic sector, generating returns that dwarfed other economic sectors, on supply constraints.Petroleum prices soared in the wake of unrest in the Middle East and North Africa, and forecasts 5 call for more expensive crude in 2012 based on a further narrowing of global spare capacity and rising demand.The main sources of demand growth next year are expected to be China, India, and Brazil.Commodity-related stocks also outperformed as investors bet that raw material hungry countries will keep growing at a fast pace and demand more input.Portfolio 21’s investment philosophy and criteria prevent us from making direct investment in traditional energy and commodity companies.Fund exposure to rising energy demand and costs comes from energy efficiency and renewable energy technologies, and we expect strong demand for productivity and energy efficiency solutions as governments retreat from nuclear power following Japan’s Fukushima Dai-Ichi plant catastrophe.Fund exposure to commodities comes from renewable resources, such as timber, and input optimization. Portfolio 21 performance was suppressed by an emphasis on, and higher than benchmark allocation to, defensive sectors and companies, particularly larger-cap European stocks.Valuation and yield drove allocation of cash inflows over the period as we focused on total return amid global economic uncertainty.The healthcare and utilities sectors were the worst performing economic sectors over the past year.Healthcare stocks continue to sport the lowest valuation figures among the ten economic sectors.A decline in drug approvals, spurred by increased conservatism on safety issues by the Federal Drug Administration, kept a lid on future earnings expectations.Also, new healthcare reform in the U.S. and European austerity measures are expected to further impact profit margins in the sector.However, we have identified and invested in companies that we feel are innovative, with attractive pipelines and a sound lead in biotechnology development, such as Novartis AG and Roche Holdings.The use of biotechnology has many advantages over the use of traditional chemical compounds in pharmaceutical development including efficacy, production scale, lower waste and emissions, materials use, and expense and patent protection.Utility stocks are among the highest yielding securities, even compared with fixed income instruments.Pending regulation and higher input costs have prevented utility stocks from rising.The Environmental Protection Agency is getting ready to lay out emissions regulations.Nonetheless, the world’s populace will continue to expand energy use and much of the increase needs to come from renewable sources.We hold utilities that are leaders in renewable energy development, such as Scottish & Southern Energy and Portland General Electric. Retaining foreign assets generally benefited investors over the past year, including Portfolio 21 shareholders, as the U.S. dollar weakened substantially against major foreign currencies.The dollar’s purchasing power has taken a beating due to America’s monetary policy, wide trade deficits, and a ballooning fiscal deficit.Ultra-loose monetary policy combined with two rounds of “quantitative easing” by the Federal Reserve Bank pressured the greenback.Printing money debases currencies.There will likely be more and more currency turmoil in the next few years as all the creditors are in Asia and all the debtors are in the West. 6 The euro managed to climb on the U.S. dollar despite investors’ ongoing fears of deepening debt crises in the euro zone’s weakest countries.The Swiss currency has been the largest beneficiary of concerns over euro zone government debt as investors sought a haven from the region’s woes.The Swiss franc was supported by a healthy Swiss economy and the nation’s strong fiscal position.Sweden’s krona joined the Swiss franc as a favored currency for traders looking to profit from Germany’s expansion while avoiding the European debt crisis.The Brazilian real also exhibited strength.The Latin American currency soared to a twelve-year high against the dollar as investors sought higher-yielding assets.Brazil’s rapid economic growth and high real interest rates make its markets a powerful draw for foreign investors.Asian currencies gained on the dollar for the quarter as well.China’s yuan strengthened beyond 6.5 per dollar for the first time since 1993, supported by speculation the central bank will allow appreciation to help tame inflation.The yen rose as monetary and fiscal policy in Japan is expected to remain very accommodative as the country tries to recover from its massive earthquake, tsunami, and subsequent nuclear power problems. Beyond markets, sectors, and currencies, individual stock performance had a noticeable impact on fund performance over the past year: Atlas Copco is a manufacturer of industrial machinery and pneumatic tools.The company makes equipment for industries with significant environmental impacts, such as the construction and mining industries.In designing its products, Atlas Copco strives to reduce life-cycle impacts by improving the environmental profile and performance of each product.The company’s stock had a good twelve-month run as investors embraced the growth potential of compressors in emerging markets. Cisco is a leading provider of Internet Protocol-based networking and other products for transporting data, voice, and video across varied networks. Environmentally, the company was able to reuse or recycle 100% of electronic equipment that was returned to them in 2010 and is on track to achieve its greenhouse gas reduction goal of 25% by 2012 from its 2007 baseline.Cisco’s stock has taken a big hit over the last year as investors worry that the company has lost its focus and is feeling the heat from competitors on several fronts.A major restructuring is underway and results should start to be seen later in 2011. Baxter is a global healthcare company with a strong commitment to the environment encompassing a wide range of activities.The company has a product development process for all its medical devices, which is intended to minimize environmental impacts in the early stages of design.The company engages in a variety of environmental initiatives to reduce energy and materials use, reduce waste and pollution, and save substantial amounts of money.Baxter’s environmental financial statements make an excellent case for the financial benefits generated by environmental projects.Investors have taken notice.The stock has appreciated by nearly 50% over the past twelve months. 7 Itron is a leading meter technology provider to the global energy and water industries.By offering products that allow utilities and their customers to optimize energy use while simultaneously offering services that track the way we use and obtain energy and water, Itron has positioned itself as a key player in energy conservation.Shares have fallen by 22% over the past year on concerns that orders and revenues will weaken.This may be the case, but the company has the world’s largest installed base of meters and has partnered with all the right players in the segment, such as Cisco and Silver Spring Networks, to foster future growth as orders pick back up.The company’s goal is to double revenues by 2015. Portfolio 21 invests in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting standards.The Fund invests in smaller companies that involve additional risks such as limited liquidity and greater volatility. The Fund’s environmental policy could cause it to make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see the following annual report for the fund’s holdings as of June 30, 2011. Current and future portfolio holdings are subject to risk. Earnings Growth is not a measure of the Fund’s future performance. The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance.The S&P 500 Financials Index is a capitalization-weighted index designed to track the performance of the financial sector of the U.S. economy.You cannot invest directly in an index. Nikkei is a price-weighted index of the 225 top Japanese companies that are listed in the Tokyo Stock Exchange. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced.Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Fund including investment objectives, risks, charges, and expenses. The Fund is distributed by Quasar Distributors, LLC. 8 Portfolio 21 PORTFOLIO HOLDINGS BY COUNTRY at June 30, 2011 (unaudited) Portfolio Holdings Percent of Net Assets Australia $ % Austria % Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Italy % Japan % Korea % Netherlands % Singapore % South Africa % Spain % Sweden % Switzerland % United Kingdom % United States % Other Assets in Excess of Liabilities % Total $ % EXPENSE EXAMPLE for the Six Months Ended June 30, 2011 (unaudited) As a shareholder of Portfolio 21 (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/11–6/30/11). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee. You will be charged a redemption fee equal to 2% of the 9 Portfolio 21 EXPENSE EXAMPLE (unaudited), Continued net amount of the redemption if you redeem your shares less than 60 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.Currently, the advisor is paying the IRA annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. 10 Portfolio 21 EXPENSE EXAMPLE (unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Portfolio 21 Retail Class Actual Hypothetical (5% annual return before expenses) $1,000 Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/11 6/30/11 1/1/11 – 6/30/11* Portfolio 21 - Institutional Class Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.44% (reflecting fee recoupments in effect) for Retail Class shares and 1.14% (reflecting fee recoupments in effect) for Institutional Class shares multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period). 11 Portfolio 21 – Retail Class Value of $10,000 vs MSCI World Index and S&P 500® Index Average Annual Returns for the periods ended June 30, 2011 1 Year 5 Year 10 Year Portfolio 21 - Retail Class 26.12% 4.15% 5.64% S&P® 500 Index 30.69% 2.94% 2.72% MSCI World Index 31.19% 2.85% 4.52% This Chart illustrates the performance of a hypothetical $10,000 investment made on June 30, 2001, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distribution or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. The MSCI World Index measures performance for a diverse range of developed country global stock markets, including U.S., Canada, Europe, Australia, New Zealand and the Far East.The index reflects the reinvestment of distributions, if any, but does not reflect fees, brokerage commissions, or other costs of investing. The S&P 500® Index is a broad based index of 500 stocks, which is widely recognized as representative of the equity market in general. The index is unmanaged and returns include reinvested dividends. One cannot invest directly in an index. 12 Portfolio 21 – Institutional Class Value of $1,000,000 vs MSCI World Index and S&P 500® Index Average Annual Returns for the periods ended June 30, 2011 Since Inception 1 Year 3 Year 3/30/2007 Portfolio 21 - Institutional Class 26.49% 2.36% 0.63% S&P® 500 Index 30.69% 3.34% 0.44% MSCI World Index 31.19% 1.04% -0.26% This Chart illustrates the performance of a hypothetical $1,000,000 investment made on March 30, 2007, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distribution or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption of fees. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-351-4115. The MSCI World Index measures performance for a diverse range of developed country global stock markets, including U.S., Canada, Europe, Australia, New Zealand and the Far East.The index reflects the reinvestment of distributions, if any, but does not reflect fees, brokerage commissions, or other costs of investing. The S&P 500® Index is a broad based index of 500 stocks, which is widely recognized as representative of the equity market in general. The index is unmanaged and returns include reinvested dividends. One cannot invest directly in an index. 13 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2011 Shares Value COMMON STOCKS: 89.1% Automobiles & Components: 2.1% Denso Corp. (Japan) $ Johnson Controls, Inc. (United States) Banks: 1.7% Bank of New York Mellon Corp. (United States) Royal Bank of Canada (Canada) Westpac Banking Corp. (Australia) Capital Goods: 12.5% ABB Ltd. (Switzerland) Abengoa SA (Spain) Acciona SA (Spain) Apogee Enterprises, Inc. (United States) Ameresco, Inc. (United States) Atlas Copco AB - Class A (Sweden) Eaton Corp. (United States) Hyflux Ltd. (Singapore) Kurita Water Industries Ltd. (Japan) Mitsubishi Electric Corp. (Japan) Schneider Electric SA (France) Siemens AG - Registered Shares (Germany) Skanska AB Class B (Sweden) SKF AB - Class B (Sweden) Tennant Co. (United States) Volvo AB - Class B (Sweden) Commercial Services & Supplies: 0.7% Waste Management,Inc. (United States) Consumer Durables & Supplies: 3.2% Electrolux AB - Class B (Sweden) Koninklijke Philips Electronics NV - ADR (Netherlands) Nike, Inc. (United States) Sharp Corp. (Japan) Diversified Financial Services: 0.5% Intercontinental- Exchange, Inc. (United States) (a) Energy: 1.5% Enel Green Power SpA (Italy) (a) Vestas Wind Systems A/S (Denmark) (a) Food & Staples Retailing: 2.5% Carrefour SA (France) Tesco PLC (United Kingdom) United Natural Foods, Inc. (United States) (a) Food, Beverage & Tobacco: 0.3% Cosan Ltd. - Class A (Brazil)(a) The accompanying notes are an integral part of these financial statements. 14 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2011, Continued Shares Value Health Care Equipment & Services: 4.1% Baxter International, Inc. (United States) $ Olympus Corp. (Japan) Smith & Nephew PLC (United Kingdom) Hotels, Restaurants & Leisure: 0.9% Accor SA (France) Household & Personal Products: 0.6% Natura Cosmeticos SA (Brazil) Internet Software & Services: 1.0% eBay, Inc. (United States) Life Sciences Tools & Services: 1.0% Life Technologies Corp. (United States) Materials: 10.1% Air Liquide (France) Ecolab, Inc. (United States) Johnson Matthey PLC (United Kingdom) Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Schnitzer Steel Industries, Inc. (United States) Sims Metal Management Ltd. (Australia) Sonoco Products Co. (United States) Svenska Cellulosa AB - Class B (Sweden) Teijin Ltd. (Japan) Umicore (Belgium) Media: 0.6% Reed Elsevier PLC (United Kingdom) Personal Products: 1.0% L’oreal(France) Pharmaceuticals & Biotechnology: 11.5% Johnson & Johnson (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holding AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 2.5% British Land Co. PLC (United Kingdom) Growthpoint Properties Ltd. (South Africa) Potlatch Corp. (United States) Unibail-Rodamco SA (France) Retailing: 1.7% Hennes & Mauritz AB - Class B (Sweden) Staples, Inc. (United States) The accompanying notes are an integral part of these financial statements. 15 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2011, Continued Shares Value Semiconductors & Semiconductor Equipment: 2.5% Applied Materials, Inc. (United States) $ Intel Corp. (United States) Samsung Electronics Co. Ltd. (South Korea) Software & Services: 4.9% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Technology Hardware & Equipment: 6.1% Canon, Inc. (Japan) Cisco Systems, Inc. (United States) (a) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Sunpower Corp. - Class A (United States) (a) Telecommunication Services: 3.4% China Mobile Ltd. (Hong Kong) Telefonica SA (Spain) Transportation: 4.0% Canadian Pacific Railway Ltd. (Canada) Deutsche Post AG (Germany) East Japan Railway Co. (Japan) Mitsui OSK Lines Ltd. (Japan) MTR Corp. (Hong Kong) PostNL NV (Netherlands) TNT Express NV (Netherlands) Utilities: 8.2% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR (Brazil) EDF Energies Nouvelles SA (France) Iberdrola Renovables SA (Spain) National Grid PLC (United Kingdom) Ormat Technologies, Inc. (United States) Portland General Electric Co. (United States) Red Electrica Corporacion SA (Spain) Scottish & Southern Energy PLC (United Kingdom) Severn Trent PLC (United Kingdom) Verbund AG (Austria) TOTAL COMMON STOCKS (Cost $310,224,255) The accompanying notes are an integral part of these financial statements. 16 Portfolio 21 SCHEDULE OF INVESTMENTS at June 30, 2011, Continued Shares Value PREFERRED STOCKS: 3.1% Commercial Banks: 1.2% Banco Bradesco SA (Brazil) $ Itau Unibanco Holding SA (Brazil) Household & Personal Products: 1.9% Henkel KGaA (Germany) TOTAL PREFERRED STOCKS (Cost$8,144,570) SHORT-TERM INVESTMENTS: 7.5% Money Market Funds: 7.5% Fidelity Money Market Portfolio - Select Class, 0.099% ^ Invesco Liquid Assets Portfolio - Institutional Class, 0.089% ^ TOTAL SHORT-TERM INVESTMENTS (Cost$33,132,702) TOTAL INVESTMENTS IN SECURITIES: 99.7% (Cost$351,501,527) Other Assets in Excess of Liabilities: 0.3% TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. ^ 7-day yield as of June 30, 2011. ADR American Depository Receipt Percent of Total Country Net Assets Australia % Austria % Belgium % Brazil % Canada % Denmark % France % Germany % Hong Kong % Italy % Japan % Korea % Netherlands % Singapore % South Africa % Spain % Sweden % Switzerland % United Kingdom % United States % Other Assets in Excess of Liabilities % % The accompanying notes are an integral part of these financial statements. 17 Portfolio 21 STATEMENT OF ASSETS AND LIABILITIES at June 30, 2011 ASSETS Investments in securities, at value (Cost $351,501,527) (Note 2) $ Cash Receivables: Dividends and interest Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Distribution fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on investments Net unrealized appreciation on foreign currency and translation of other assets and liabilities in foreign currency Net assets $ Retail class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ Institutional Class: Net Assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ The accompanying notes are an integral part of these financial statements. 18 Portfolio 21 STATEMENT OF OPERATIONS For the year ended June 30, 2011 INVESTMENT INCOME Dividends (net of foreign withholding tax of $941,445) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Class Adminstration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Miscellaneous expenses Reports to shareholders Audit fees Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Plus: prior year fees waived subject to recoupment Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS Net realized loss on investments and foreign currency transactions ) Change in net unrealized appreciation on investments and foreign currency Change in net unrealized appreciation of translation of other assets and liabilities in foreign currency Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 19 Portfolio 21 STATEMENT OF CHANGES IN NET ASSETS Year Ended Year Ended June 30, June 30, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments and foreign currency transactions ) ) Change in net unrealized appreciation on investments and foreign currency Change in net unrealized appreciation (depreciation) of translation of other assets and liabilities in foreign currency ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Retail Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class (a) (b) Net increase in net assets derived from net change in outstanding shares - Institutional Class (c) (d) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 20 Portfolio 21 STATEMENT OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions for Retail Class shares is as follows: Year Ended Year Ended June 30, 2011 June 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $7,800 and $5,023, respectively. (c) Summary of capital share transactions for Institutional Class shares is as follows: Year Ended Year Ended June 30, 2011 June 30, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (d) Net increase $ $ (d) Net of redemption fees of $1,935 and $19, respectively. The accompanying notes are an integral part of these financial statements. 21 Portfolio 21 FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year Retail Class Year Ended June 30, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — ) ) ) Total distributions ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of year $ Total return % % )% )% % RATIOS/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed % After fees waived/recouped and expenses absorbed % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived/recouped and expenses absorbed % After fees waived/recouped and expenses absorbed % Portfolio turnover rate 8
